--------------------------------------------------------------------------------

Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of ________, 2013, is
made by and between URANERZ ENERGY CORP., a Nevada corporation (the “Company”),
and ____________________ (“Indemnitee”).

RECITALS

A.      The Company desires to attract and retain the services of highly
qualified individuals as directors and officers.

B.      Increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors’ and officers’ liability insurance has made it increasingly difficult
for the Company to attract and retain such persons.

C.      The Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to indemnification against litigation risks and
expenses (regardless, among other things, of any amendment to or revocation of
the Company’s Certificate of Incorporation or By-Laws, each as amended from time
to time (the “Charter Documents”), any change in the ownership of the Company or
the composition of its Board of Directors) which indemnification is intended to
be greater than that which is afforded by the Charter Documents.

C      The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company, as the case may be, and has
proffered this Agreement to Indemnitee as an additional inducement to serve in
such capacity.

D.      Indemnitee is willing to serve, or to continue to serve, as a director
or officer of the Company, as the case may be, if Indemnitee is furnished the
indemnity provided for herein by the Company.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

          1.      Definitions.

                    (a)      Agent. For purposes of this Agreement, the term
“agent” of the Company means any person who: (i) is or was a director or officer
of the Company or a subsidiary of the Company; or (ii) is or was serving at the
request of the Company or a subsidiary of the Company, as a director or officer
of a foreign or domestic corporation, partnership, joint venture, trust or other
enterprise.

                    (b)      Expenses. For purposes of this Agreement, the term
“expenses” shall be broadly construed and shall include, without limitation, all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’, witness, or other professional fees and related
disbursements, premiums, security for and other costs relating to any bonds and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Nevada Corporations Code (Chapter 78 of the Nevada Revised Code,
now or hereafter in force (the “Code”)) or otherwise, and amounts paid in
settlement by or on behalf of Indemnitee, but shall not include any judgments,
fines or penalties actually levied against Indemnitee for such individual’s
violations of law.

3.

--------------------------------------------------------------------------------

                    (c)      Proceedings. For purposes of this Agreement, the
term “proceeding” shall be broadly construed and shall include, without
limitation, any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or otherwise by
reason of: (i) the fact that Indemnitee is or was a director or officer of the
Company; (ii) the fact that any action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Company; or (iii)
the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, and in any such case
described above, whether or not serving in any such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses may be provided under this Agreement.

                    (d)      Subsidiary. For purposes of this Agreement, the
term “subsidiary” means any corporation or limited liability company of which
more than 50% of the outstanding voting securities or equity interests are
owned, directly or indirectly, by the Company and one or more of its
subsidiaries, and any other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

                    (e)      Independent Counsel. For purposes of this
Agreement, the term “independent counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five (5) years has
been, retained to represent: (i) the Company or Indemnitee in any matter
material to either such party, or (ii) any other party to the proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “independent counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

          2.      Indemnification.

                    (a)      Indemnification in Third Party Proceedings. Subject
to Section 9 below, the Company shall indemnify Indemnitee to the fullest extent
permitted by the Code, as the same may be amended from time to time (but, only
to the extent that such amendment permits Indemnitee to broader indemnification
rights than the Code permitted prior to adoption of such amendment), if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any proceeding, for any and all expenses, actually and reasonably
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of such proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.

4.

--------------------------------------------------------------------------------

                    (b)      Indemnification in Derivative Actions and Direct
Actions by the Company. Subject to Section 9 below, the Company shall indemnify
Indemnitee to the fullest extent permitted by the Code, as the same may be
amended from time to time (but, only to the extent that such amendment permits
Indemnitee to broader indemnification rights than the Code permitted prior to
adoption of such amendment), if Indemnitee is a party to or threatened to be
made a party to or otherwise involved in any proceeding by or in the right of
the Company to procure a judgment in its favor, against any and all expenses
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement, or appeal of such proceedings if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company; provided, however, that, if
applicable law so provides, no indemnification against such expenses shall be
made in respect of any claim, issue or matter in such proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that a court of competent jurisdiction shall determine that such
indemnification may be made.

          3.      Indemnification of Expenses of Successful Party.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a party to and is successful, on the merits or otherwise, in any
proceeding, Indemnitee shall be indemnified to the maximum extent permitted by
applicable law, including the Code, against all expenses incurred or paid by
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such proceeding, the Company
shall indemnify Indemnitee against all expenses incurred or paid by Indemnitee
in connection with each successfully resolved claim, issue or matter. For
purposes of this section and without limitation, the termination of any claim,
issue or matter in such a proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

          4.      Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses actually and reasonably incurred by Indemnitee in the
investigation, defense, settlement or appeal of a proceeding, but is precluded
by applicable law or the specific terms of this Agreement to indemnification for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

          5.      Advancement of Expenses. To the extent not prohibited by law,
the Company shall advance the expenses incurred by Indemnitee in connection with
any proceeding, and such advancement shall be made within thirty (30) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and an undertaking to repay the advancement of
expenses if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. Advances shall be
unsecured, interest free and without regard to Indemnitee’s ability to repay the
expenses. Advances shall include any and all expenses actually and reasonably
incurred by Indemnitee pursuing an action to enforce Indemnitee’s right to
indemnification under this Agreement, or 5. otherwise and this right of
advancement, including expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. Indemnitee acknowledges that the
execution and delivery of this Agreement shall constitute an undertaking
providing that Indemnitee shall, to the fullest extent required by law, repay
the advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 5 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
9(b).

--------------------------------------------------------------------------------

          6.      Notice and Other Indemnification Procedures.

                    (a)      Notification of Proceeding. Indemnitee will notify
the Company in writing promptly upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
proceeding or matter which may be subject to indemnification or advancement of
expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise.

                    (b)      Procedures for Indemnification and Indemnification
Payments.

                              (i)      Indemnitee shall notify the Company
promptly in writing upon receiving notice of any demand, judgment or other
requirement for payment that Indemnitee reasonably believes to be subject to
indemnification under the terms of this Agreement, and shall request payment
thereof by the Company. Indemnification payments requested by Indemnitee under
Sections 2 and 3 hereof shall be made by the Company no later than sixty (60)
days after receipt of the written request of Indemnitee. Claims for advancement
of expenses shall be made under the provisions of Section 5 herein.

                              (ii)      Upon written request by Indemnitee for
indemnification pursuant to Section 6(b)(i) hereof, a determination, if required
by applicable law, with respect to Indemnitee’s entitlement thereto shall be
made in the specific case by one of the following two methods, which shall be at
the election and designation of the Company’s Board of Directors: (1) by a
majority vote of the disinterested directors, even though less than a quorum or
(2) if there are no disinterested directors or if the disinterested directors so
direct, by independent counsel in a written opinion to be delivered to the Board
of Directors.

                              (iii)      If the determination of entitlement to
indemnification is to be made by independent counsel pursuant to Section
6(b)(ii) hereof, the independent counsel shall be selected by the Board of
Directors. Indemnitee may, within 10 days after such written notice of selection
shall have been given, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the independent counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1(e) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as independent counsel. If a written objection is made and substantiated,
the independent counsel selected may not serve as independent counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 6(b)(i) hereof, no independent
counsel shall have been selected and not objected to, either the Company or 6.
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the other’s selection of
independent counsel and/or for the appointment as independent counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as independent counsel under Section 6(b)(ii)
hereof. The Company shall pay any and all reasonable fees and expenses of
independent counsel incurred by such independent counsel in connection with
acting pursuant to Section 6(b)(ii) hereof, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section
6(b)(iii), regardless of the manner in which such independent counsel was
selected or appointed.

--------------------------------------------------------------------------------

                              (iv)      In making a determination with respect
to entitlement to indemnification hereunder, the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 6(b)(i) of this Agreement. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.

                              (v)      Indemnitee shall be deemed to have acted
in good faith for purposes of indemnification under this Agreement if
Indemnitee’s actions are based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors, officers, agents or employees of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 6(b)(v) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

                              (vi)      If the person, persons or entity
empowered or selected under Section 6(b)(ii) to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within
forty-five (45) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such forty-five (45) day period may be extended for a reasonable time, not
to exceed an additional fifteen (15) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating
documentation and/or information relating thereto.

                              (vii)      Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.

7.

--------------------------------------------------------------------------------

Any independent counsel or member of the Board of Directors shall act reasonably
and in good faith in making a determination under the Agreement of the
Indemnitee’s entitlement to indemnification. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

                    (c)      Application for Enforcement. In the event that (i)
a determination is made pursuant to Section 6(b)(ii) of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement or (ii) the
Company fails to make timely payments as set forth in Sections 5 or 6(b) above,
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of determining Indemnitee’s entitlement for indemnification and
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 6(c). In such an
enforcement hearing or proceeding, the burden of proof shall be on the Company
to prove that indemnification or advancement of expenses to Indemnitee is not
required under this Agreement or permitted by applicable law. Any determination
by the Company (including its Board of Directors, shareholders or independent
counsel) that Indemnitee is not entitled to indemnification hereunder, shall not
be a defense by the Company to the action nor create any presumption that
Indemnitee is not entitled to indemnification or advancement of expenses
hereunder.

                    (d)      Indemnification of Certain Expenses. The Company
shall indemnify Indemnitee against all expenses incurred in connection with any
hearing or proceeding under this Section 6 unless the Company prevails in such
hearing or proceeding on the merits in all material respects or such
indemnification is prohibited by law.

          7.      Assumption of Defense. In the event the Company shall be
requested by Indemnitee to pay the expenses of any proceeding, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, or to
participate to the extent permissible in such proceeding, with counsel
reasonably acceptable to Indemnitee. Upon assumption of the defense by the
Company and the retention of such counsel by the Company, the Company shall not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee’s sole cost and expense. Notwithstanding the foregoing,
if Indemnitee’s counsel delivers a written notice to the Company stating that
such counsel has reasonably concluded that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense or the
Company shall not, in fact, have employed counsel or otherwise actively pursued
the defense of such proceeding within a reasonable time, then in any such event
the fees and expenses of Indemnitee’s counsel to defend such proceeding shall be
subject to the indemnification and advancement of expenses provisions of this
Agreement. In the event the Company assumes the defense of such proceeding, as
contemplated herein, the Company may not enter into a settlement of claims with
respect to such proceeding as it relates to claims against Indemnitee without
the prior consent of the Indemnitee, which shall not be unreasonably withheld.

          8.      Insurance. To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any subsidiary (“D&O
Insurance”), Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

8.

--------------------------------------------------------------------------------

          9.      Exceptions.

                    (a)      Certain Matters. Any provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of any proceeding
with respect to (i) remuneration paid to Indemnitee if it is determined by final
judgment or other final adjudication that such remuneration was in violation of
law (and, in this respect, both the Company and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication, as indicated in Section 9(d)
below); (ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination); or (iv) on account of conduct that is established by a
final judgment as constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled. For purposes of the foregoing sentence, a final judgment
or other adjudication may be reached in either the underlying proceeding or
action in connection with which indemnification is sought or a separate
proceeding or action to establish rights and liabilities under this Agreement.

                    (b)      Claims Initiated by Indemnitee. Any provision
herein to the contrary notwithstanding, the Company shall not be obligated to
indemnify or advance expenses to Indemnitee with respect to proceedings or
claims initiated or brought by Indemnitee against the Company or its directors,
officers, employees or other agents and not by way of defense, except (i) with
respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or under any other agreement, provision in
the Bylaws or Articles of Incorporation or applicable law, or (ii) with respect
to any other proceeding initiated by Indemnitee that is either approved by the
Board of Directors or Indemnitee’s participation is required by applicable law.
However, indemnification or advancement of expenses may be provided by the
Company in specific cases if the Board of Directors determines it to be
appropriate.

                    (c)      Unauthorized Settlements. Any provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of a proceeding effected without the Company’s
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
consent to any proposed settlement; provided, however, that the Company may in
any event decline to consent to (or to otherwise admit or agree to any liability
for indemnification hereunder in respect of) any proposed settlement if the
Company is also a party in such proceeding and determines in good faith that
such settlement is not in the best interests of the Company and its
shareholders.

9.

--------------------------------------------------------------------------------

                    (d)      Securities Act Liabilities. Any provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee or otherwise act in violation of
any undertaking appearing in and required by the rules and regulations
promulgated under the Securities Act of 1933, as amended (the “Act”), or in any
registration statement filed with the SEC under the Act. Indemnitee acknowledges
that paragraph (h) of Item 512 of Regulation S-K currently generally requires
the Company to undertake in connection with any registration statement filed
under the Act to submit the issue of the enforceability of Indemnitee’s rights
under this Agreement in connection with any liability under the Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.

          10.      Nonexclusivity and Survival of Rights. The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may at any time be
entitled under any provision of applicable law, the Company’s Articles of
Incorporation, Bylaws or other agreements, both as to action in Indemnitee’s
official capacity and Indemnitee’s action as an agent of the Company, in any
court in which a proceeding is brought, and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Articles of Incorporation, Bylaws and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, by Indemnitee shall not prevent the concurrent assertion or
employment of any other right or remedy by Indemnitee.

          11.      Term. All agreements and obligations of the Company contained
herein shall continue during the period Indemnitee is an officer or director of
the Company (or is or was 10. serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any proceeding (including, without limitation,
any proceeding commenced under Section 6 hereof).

--------------------------------------------------------------------------------

          12.      Order of Payments; Subrogation; No Duplication of Payments.
The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under an insurance policy, Articles of
Incorporation or otherwise) of the amounts otherwise indemnifiable hereunder.

          13.      Interpretation of Agreement. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by law.

          14.      Severability. If any provision of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13 hereof.

          15.      Amendment and Waiver. No supplement, modification, amendment,
termination, or cancellation of this Agreement shall be binding unless executed
in writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

          16.      Notice. Except as otherwise provided herein, any notice or
demand which, by the provisions hereof, is required or which may be given to or
served upon the parties hereto shall be in writing and, if by telegram, telecopy
or telex, shall be deemed to have been validly served, given or delivered when
sent, if by overnight delivery, courier or personal delivery, shall be deemed to
have been validly served, given or delivered upon actual delivery and, if
mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this
Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Company, notices and demands shall be delivered to the
attention of the Secretary of the Company.

          17.      Governing Law. This Agreement shall be governed exclusively
by and construed according to the laws of the State of Nevada, as applied to
contracts between Nevada residents entered into and to be performed entirely
within Nevada.

          18.      Counterparts. This Agreement may be executed electronically
and in one or more counterparts, each of which shall for all purposes be deemed
to be an original but all of 11. which together shall constitute but one and the
same Agreement. Only one such counterpart need be produced to evidence the
existence of this Agreement.

--------------------------------------------------------------------------------

          19.      Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

          20.      Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, written and
oral, between the parties with respect to the subject matter of this Agreement
including, but not limited to any prior indemnification agreements between
Indemnitee and the Company; provided, however, that this Agreement is a
supplement to and in furtherance of the Company’s Articles of Incorporation,
Bylaws, the Code and any other applicable law, and shall not be deemed a
substitute therefor, and does not diminish or abrogate any rights of Indemnitee
thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

URANERZ ENERGY CORP.

 

By: ___________________________________________________
      Name: ______________________________________________
      Title: _______________________________________________

  INDEMNITEE           Signature of Indemnitee           Print or Type Name of
Indemnitee

13.

--------------------------------------------------------------------------------